Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application claim priority to provisional application 62/866,586. However, the provisional application does not include sufficient support for the claimed invention. The earliest effective filing date for the claims is the filing date of provisional application 62/870,634.
Election/Restrictions
In response filed 7/26/2021, the applicant elected inventions I and V to be examined. The examiner initiated an interview on 8/4/2021 with attorney George Schultz to clarify that only one of the inventions could be elected. In the interview, Mr. Schultz elected invention V, claims 17-22, without traverse.
Information Disclosure Statement
The information disclosure statement filed 5/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because two of the listed reference numbers do not correspond to the associated patentees or applications. The two references have been crossed through on the 1449 form. It appears there is a typographical error in the reference numbers.  It has been placed in the application file, but the two identified references have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Shultz on 8/10/2021.

The application has been amended as follows:
Please cancel claims 1-16.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 6-12 and 13B appear to be black and white photocopies of screenshots and are difficult to read due to poor quality. The applicant has agreed to provide clean versions of the drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the system for operating a set of traffic lights including the first and second controllers where congestions is detected, a phase plan is generated based on the congestion, the first controller requests evaluation of the phase plan by the second controller, the second controller derives an evaluation and sends the evaluation to the first controller, a level of agreement is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEE/            Primary Examiner, Art Unit 2699